02-12-320-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00320-CR



Curtis Lee Sheppard, Jr.


 


APPELLANT




V.




The
  State of Texas


 


STATE



----------
FROM THE 78th
District Court OF Wichita COUNTY
----------
MEMORANDUM
OPINION[1]
----------
On
July 18, 2012, Curtis Lee Sheppard, Jr. filed a notice of appeal from a postconviction
order denying injunctive relief.  On July 27, 2012, this court advised Sheppard
that it was concerned it lacked jurisdiction over this appeal and invited Sheppard
or any party desiring to continue the appeal to file a response showing grounds
for continuing the appeal by August 6, 2012.  Sheppard has filed a letter in
response but it pertains to another appeal that Sheppard has pending from
another trial court case; it shows no grounds for continuing this appeal.  Accordingly,
we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a), 43.2(f).  See McKown v. State, 915 S.W.2d 160, 161 (Tex.
App.––Fort Worth 1996, no pet.).
 
 
PER CURIAM


PANEL: 
GABRIEL, J.; LIVINGSTON,
C.J.; and DAUPHINOT, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  September 20,
2012




 

 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-12-00320-CR
 
 



Curtis
  Lee Sheppard, Jr.
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 78th District Court
 
of
  Wichita County (48,429-B)
 
September
  20, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM




 
 




[1]See Tex. R. App. P. 47.4.